Citation Nr: 0945043	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  01-08 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
post-operative scar, residuals of removal, right testicle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1943 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued a previously assigned 
10 percent evaluation for service-connected tender scar, 
post-operative residual of removal of right undescended 
testicle.  

To provide context to the present claim, a brief history of 
the matter is described below.  In a rating decision dated in 
April 1946, the RO awarded service connection for a right 
orchiectomy.  A rating decision in May 1961 severed service 
connection for removal of right testicle, noting that it was 
a congenitally underdeveloped and undescended testicle that 
had been placed in the scrotum during a hernia operation 
before service and was reported atrophied at induction and 
severely atrophied at the time of the orchiectomy.  The 
Veteran was notified of the decision in a separate letter 
dated in May 1961, which also explained that the correct 
diagnosis should be operative scar, removal of congenitally 
undeveloped testicle; a noncompensable rating was assigned.  
In a rating decision dated in July 1997, the evaluation for 
his scar following right testicle removal was increased to 10 
percent, pursuant to Diagnostic Codes 7805-8530, to reflect 
paralysis of the ilioinguinal nerve, which is severe or 
complete.  In addition, the prior severance of service 
connection for removal of the right testicle was determined 
to be correct.

Private treatment records and VA examination reports 
reflected the Veteran's continued complaints of right groin 
pain, decreased right hip range of motion, and difficulty 
walking as a result of the pain.  Findings included adherent 
scars and injury to the ilioinguinal nerve.  A rating 
decision dated in August 2009 awarded service connection for 
ilioinguinal nerve damage effective November 10, 1998 (the 
date his current claim for an increased evaluation for his 
service-connected scar was received) and assigned an initial 
10 percent evaluation, pursuant to 38 C.F.R. § 124a, 
Diagnostic Codes 8599-8530 (2009).  To be clear, the Veteran 
now has separate ratings for scars and ilioinguinal nerve 
damage as residuals of right testicle removal.  Only the 
issue of an increased evaluation for residual scars following 
right testicle removal remains before the Board; his claim 
was received in November 1998.

The Veteran testified at a hearing before RO personnel in 
February 2002; a transcript of that hearing is of record.

The Board remanded the claim in August 2003, April 2006, and 
February 2008 for additional development.

In a statement received in November 2001, the Veteran 
appeared to raise new claims for service connection for 
depression and high blood pressure, to include as secondary 
to service-connected post-operative scar, residuals of 
removal, right testicle.  The Board referred these matters to 
the RO in remands dated in August 2003 and April 2006.  A 
review of the claims folder shows that these claims have not 
been acknowledged by the RO.  In a statement received in 
October 2009, the Veteran's representative appeared to raise 
the issue of service connection for a back disorder, to 
include as secondary to service-connected post-operative 
scar, residuals of removal, right testicle.  The Board again 
refers these two claims for service connection, as well as 
the new claim for service connection, to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In statements received in March 2008, the Veteran indicated 
that he desired a personal hearing before a Veterans Law 
Judge.  There is no indication in the claims file that the 
requested hearing has been scheduled.

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since the RO schedules travel board hearings, a 
remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The RO should schedule a Travel Board 
hearing for the Veteran and notify him of 
the date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2009), and should associate a copy of 
such notice with the claims file.  
Because of the Veteran's age, this 
request must be expedited.  After the 
hearing, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



